DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 3/3/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-2, 4, and 9-15 are amended and claim 7 is canceled. 

Claim Rejections - 35 USC § 112
The rejection of claim 4 has been withdrawn as a result of the amendment.  

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “a method for use with a vehicle, for avoiding a potential collision between the vehicle and a Vulnerable Road User, VRU, wherein the method comprises: 
predicting a future path of the vehicle by: 
measuring a velocity of the vehicle; 
measuring a steering wheel angle (a sw) measuring a steering wheel angle rate (a'sw) 
calculating a future steering wheel angle (a sw), based on the measured steering wheel angle (a sw) and the measured steering wheel angle rate (a' sw) 
calculatinq a future yaw rate (w) of the vehicle based on the measured velocity of the vehicle and the calculated future steerinq wheel anqle (a sw)
 extrapolating a vehicle position of the vehicle in a set of future time frames, based on the calculated future yaw rate (w) and the vehicle velocity; and 
predicting the path of the vehicle based on the extrapolated vehicle positions in the set of future time frames; 
detecting the VRU and a position of the VRU; 

predicting a future position of the detected VRU, based on the VRU position upon detection and the determined VRU velocity; 
determining a geographical position of the vehicle; 
extracting statistical information related to a probability of a collision at the determined geographical position, wherein the probability of a collision is increased at geographical positions where a number of traffic accidents is exceeding a threshold limit; and 
performing an action for avoiding a collision when the predicted future position of the VRU is overlapping the predicted future path of the vehicle and based on the probability of a collision” as recited in amended claim 1 and similarly recited in independent claims 9-11. Claims depending from the independent claims are allowed on the basis of their dependency. 
With respect to claim 1, the best prior art, Sugimoto in view of Vose, fail to teach, disclose or suggest the multitude of specific calculations required in extensively amended claim 1 in order to predict a future path of a vehicle in combination with extracting statistical information related to a probability of a collision at the determined geographical position, wherein the probability of a collision is increased at geographical positions where a number of traffic accidents is exceeding a threshold limit and in combination with performing an action for avoiding a collision when the predicted future position of the VRU is overlapping the predicted future path of the vehicle and based on the probability of a collision.  
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.